951 F.2d 1324
293 U.S.App.D.C. 57
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Calvin B. MAYFIELD, Appellant,v.Jessie E. CLARK, C.O., Clerk, et al.
No. 91-7025.
United States Court of Appeals, District of Columbia Circuit.
Dec. 26, 1991.

Before MIKVA, Chief Judge, and HARRY T. EDWARDS and D.H. GINSBURG, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the response to the court's November 1, 1991 order to show cause, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED, on the court's own motion, that the district court's January 16, 1991 order dismissing appellant's claim as frivolous pursuant to 28 U.S.C. § 1915(d) be summarily affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.